DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 12/28/2021.
Claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Agirman et al. (US Pub No. 2007/0253231 A1 and Agirman hereinafter) in view of Ahmed et al. (US Pat. No. 8,988,026 B2 and Ahmed hereinafter).
Claim 1, Agirman in his teachings Fig.1-Fig.5 discloses a three-phase regenerative drive (22) configured for operation from a single phase alternating current (32) power source (See [0018]), the three-phase regenerative drive comprising;
a three-phase converter (40) having inputs for connection to a single-phase AC source, the three-phase converter having three phase legs;
a three-phase inverter for connection to a motor, the three phase inverter configured to provide three phase command signals to the motor (The inverter is implicitly connected between the DC bus #42 and the machine #22-See [0019]);
a DC bus (42) connected between the three-phase converter and the three-phase inverter;
wherein the current from the single-phase AC source (32) shared between the first phase leg and the second phase leg of the converter is provided to the three-phase inverter to produce signals to impart motion to the motor to move an elevator car (…A drive machine 22 includes an electric motor, for example, for propelling roping 24 to cause desired movement of an elevator car 26 and a counterweight 28 through a hoistway in a known manner. In this example, the drive machine 22 includes a regenerative, three phase machine such that the electric motor can be used for providing power in a generator mode according to known motor operation principles. The drive machine 22 in this example includes an electric motor that operates based upon three phase electrical power under normal circumstances.  ... (See [0016])
Although a method/a three-phase regenerative drive is thought as shown above, it doesn’t explicitly disclose:

Nonetheless, Ahmed in his teachings as shown in at least Fig.1-6 discloses that the controller 28 may send switching pattern signals to the IGBTs 26 located on the first and third legs of the FFE rectifier 14. As such, when the regenerative braking energy (e.g., Idc) is being returned to the single-phase source 42, one switch (e.g., Sap) on a positive side of a first leg in the FFE rectifier 14 and one switch (e.g., Scn) on a negative side of a second leg in the FFE rectifier 14 may be turned "on" such that the regenerative braking energy (e.g., Idc) may be conducted through the two switches back to the single-phase source 42 (See Col.4, Line 60-Col.5, Line 2) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the current application to include a DC current that goes through the legs and returns back to the AC source as thought by Ahmed within the teachings of Agirman in order to minimize the input current to a rectifier and the current/voltage ripple output by the rectifier (See Col.5, Line 9-11).
As to Claim 2, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 1, wherein the each phase leg of the three phase legs of the three-phase converter includes a first and a second switching device (Fig.2, item #44, 46 and 48).
Claim 3, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 1, further including a controller (Ahmed: Fig.1, item #28) for providing control signals to the three-phase converter to control respective contributions of current via the first phase leg and the second phase leg to the DC Bus by the single-phase AC source and to control the return of current to the AC source via the third phase leg (Ahmed: See Col.4, Line 60-Col.5, Line 2).
As to Claim 4, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 3, wherein the control signals include at least a first set of pulse width modulation signals to control at least the first and second switching devices of the first phase leg and second phase leg of the three phase converter, and a second set of pulse width modulation signals to control the first and second switching devices of the third phase leg (See [0038]).
As to Claim 6, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 3, further including the controller (30) configured to generate control signals to the three-phase inverter (The inverter is implicitly connected between the DC bus #42 and the machine #22-See [0019]).
As to Claim 7, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 3, wherein the respective contributions of current via the first phase leg and the second phase leg to the DC Bus are about equal and the current returned to the AC source via the third phase leg is about a total of the respective contributions of current via the first phase leg and the second phase leg (Ahmed: See Col.4, Line 60-Col.5, Line 2).
Claim 8, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 1, further comprising a filter (36) interposed between the AC source and the three-phase converter (See [0019]).
As to Claim 9, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 8, wherein the filter comprises at least two series reactances (Fig.2, item #38-L) configured to transfer current from the AC source to the first phase leg and the second phase leg (See [0028]).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agirman in view of Ahmed and in further view of Breitzmann et al. (US Pub. No. 2006/0034364 A1 and Breitzmann hereinafter).
As to Claim 5, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 4, however it doesn’t explicitly disclose:
wherein the first set of PWM signals operates at a first frequency and the second set of PWM signals operates at a second frequency, the second frequency different than the first, the second frequency corresponding to the frequency of the single phase AC source
Nonetheless, Breitzmann in his teachings as shown in Fig.1-8 discloses a first signal generator generating a first carrier signal as a function of the first PWM frequency signal, a second signal generator generating a second carrier signal as a function of the second PWM frequency signal corresponding to the frequency of the single phase AC source (See [0015, 0023])
.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agirman in view of Ahmed and in further view of Patel et al.  (US Pat. No. 9,461,559 B2 and Patel hereinafter).
As to Claim 10, Agirman in view of Ahmed discloses that the three-phase regenerative drive of claim 1, however it doesn’t explicitly disclose: 
wherein the drive is derated by no more than about 25%.
Nonetheless, Patel in his teachings as shown in Fig.1-7 discloses the controller 60 employs the derating system 70 which provides the inverter switching controller 66 with a derated output current value 76 during active front end boost mode operation. The inverter controller 66 in this embodiment provides a lowered or derated DC current command value IDC to the rectifier controller 62 in order to operate the rectifier 30 according to the derated output current value 76 during active front end boost mode (See Col.6, Line 30-Line 37)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the current application to include the drive is derated thought by Patel within the teachings Agirman and Ahmed in order for the drive to perform properly.
Response to Arguments
As to applicant’s argument “…Applicant respectfully submits that the obviousness rejection based on Agirman and Ahmed is improper as Agirman and Ahmed fail to teach or suggest each and every element of the claims… Applicant respectfully disagrees that Ahmed discloses the “a first phase leg and a second phase leg are employed to direct current from the single-phase AC source to the DC Bus such that current from the single-phase AC source is shared between the first phase leg and the second phase leg and wherein a third phase leg of the three phase legs of the three- phase converter returns current to a return of the AC source; wherein the current from the single-phase AC source shared between the first phase leg and the second phase leg of the converter is provided to the three-phase inverter to produce signals to impart motion to the motor to move an elevator car” of claim 1… This regenerative braking mode of operation lacks “wherein the current from the single-phase AC source shared between the first phase leg and the second phase leg of the converter is provided to the three-phase inverter to produce signals to impart motion to the motor to move an elevator car” of claim 1. The regenerative braking mode of Ahmed directs current from the DC bus back to the AC source, and does not use the motor to impart motion to the elevator car, which is the opposite of claim 1… In view of the foregoing, even if Agirman and Ahmed are combined, the elements of claim 1 do not result… Furthermore, Agirman teaches against wherein a third phase leg of the three phase legs of the three-phase converter returns current to a return of the AC source… Agirman intentionally isolates the third phase leg of the converter when operating on a single phase. It would not have been obvious to one of ordinary skill in the art to modify 
In response to applicant’s arguments, the examiner respectfully disagree with the applicant’s assertion. It should be noted that claims are examined using the broadest reasonable interpretation (BRI) enlight of the specification. Agirman as previously disclosed in the previous office actions and its teachings disclose a three-phase regenerative drive (22) configured for operation from a single phase alternating current (32) power source to cause a desired movement of an elevator 26 and a controller 30 that provides control signals for operating the motor of the drive machine 22 as disclosed in the previous office actions and Section 6 of this office action (See also [0016]-[0017]).  In contrary to applicant’s argument, it should be noted as claimed by the applicant (See Claim 1 of the instant application) that it is the first and a second legs of the inverter leg that are used to produce signals to impart motion to the motor and the third leg is used to return current. This is found to be similar to the teachings of Agirman.  In addition, it is obvious to one of ordinarily skilled in the art that based on the control signals/commutation signals that in order for the the motor to operate not all the three phases of an inverter/converter need to be energized to impart motion/drive the motor nor for the regenerative drive to work. Although, it is known to one of ordinarily skilled in the art that in a regeneration mode, current returns back to the source for various purposes based on the controller signal, it is not explicitly shown by Agirman for the rejection to be anticipated. Nonethless, Ahmed cures this deficiency in his teachings as shown in Fig.1-6 that the controller 28 may send switching pattern signals to the IGBTs 26 located on the first and third legs of the FFE rectifier 14. As such, when the dc) is being returned to the single-phase source 42, one switch (e.g., Sap) on a positive side of a first leg in the FFE rectifier 14 and one switch (e.g., Scn) on a negative side of a second leg in the FFE rectifier 14 may be turned "on" such that the regenerative braking energy (e.g., Idc) may be conducted through the two switches back to the single-phase source 42 (See Col.4, Line 60-Col.5, Line 2). The combination clearly reads on the claimed limitation and the rejection is maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is disclosed by Ahmed, in order to minimize the input current to a rectifier and the current/voltage ripple output by the rectifier (See also Col.5, Line 9-11), it would have been obvious to one of ordinary skilled in the art before the effective date of the current application to include a DC current that goes through the legs and returns back to the AC source as thought by Ahmed within the teachings of Agirman. 
In conclusion, the arguments filed on 12/28/2021 have been fully considered but they are not persuasive to reverse the rejections of independent claim 1 and its respective dependent claims 2-10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846